SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS: DWS Enhanced Commodity Strategy Fund DWS Global Inflation Fund DWS Gold & Precious Metals Fund Effective immediately, the following information replaces similar disclosure contained in each fund’s prospectus under the “How Each Fund Calculates Share Price” sub-section of the ”Investing in the Funds” section: HOW EACH FUND CALCULATES SHARE PRICE To calculate net asset value, or NAV, each share class uses the following equation: (Total Assets – Total Liabilities) ÷ Total Number of Shares Outstanding NAV The price at which you buy shares is based on the NAV per share calculated after the order is received and accepted bythe transfer agent, although for Class A shares it will be adjusted to allow for any applicable sales charge (see ”Choosing a Share Class”). The price at which you sell shares is also based on the NAV per share calculated after theorder is received and accepted by the transfer agent, although a CDSC may be taken out of the proceeds (see ”Choosing a Share Class”). To obtain the fund’s most recent share price, go to dws-investments.com (the Web site does notform a part of this prospectus) or call the phone number included in this prospectus. Please Retain This Supplement for Future Reference October 18, 2013 PROSTKR-309
